383 U.S. 412
86 S.Ct. 1064
15 L.Ed.2d 840
SOCIEDAD de MARIO MERCADO e HIJOSv.PUERTO RICO et al.
No. 786.
Supreme Court of the United States
March 7, 1966

Pedro M. Porrata and Charles Cuprill Oppenheimer, for appellant.
J. B. Fernandez Badillo, Sol. Gen. of Puerto Rico, and Irene Curbelo, Asst. Sol. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.


2
Mr. Justice FORTAS took no part in the consideration or decision of this case.